Citation Nr: 1206568	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  06-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service connected gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.

This matter was previously remanded by the Board for further development in June 2010.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

During the period of appeal, the Veteran's gastritis has never resulted in multiple small eroded or ulcerated areas and symptoms, and has never resulted in recurring severe symptoms two or more times per year averaging 10 days in duration, in continuous moderate manifestations, or marginal ulcers for a moderate condition with episodes of recurring symptoms several times a year


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected gastritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7307 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b).  The duty to notify was met in letters sent to the Veteran from the RO in April 2005 and May 2007.  The May 2007 letter informed the Veteran of how effective dates were assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment and VA medical treatment records have been obtained to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded a VA examination in May 2005, September 2006, and August 2011.  There is no indication within the record that any additional evidence, relevant to the issue decided herein, was available and not part of the claims file. 

The VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA and private medical records, and providing the Veteran with VA examinations.  Consequently, the duty to notify and assist has been satisfied, as to the claim now being finally decided on appeal. 

Increased Rating

Historically, in August 1993 the Veteran was service connected for a stomach condition secondary to medication for service connected back condition, and 10 percent disability evaluation was assigned effective November 1988.  In July 1999, the Board denied the Veteran's appeal for an increased rating.  In August 2000, the Veteran submitted a new claim for an increased rating and was denied by the RO in September 2000.  The Veteran timely appealed and in August 2003, it was denied by the Board.  Finally, in March 2005, the Veteran submitted another claim for an increased rating.  It was denied by the RO in June 2005 and the Veteran timely appealed.  The Board subsequently remanded this matter in June 2010.  As stated above, such has been completed and this matter is now before the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's service-connected gastritis is currently evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7307, which pertains to chronic hypertrophic gastritis.  Under this diagnostic code, chronic hypertrophic gastritis, with small nodular lesions and symptoms, warrants a 10 percent evaluation.  A 30 percent evaluation is warranted in cases of multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted in cases of severe hemorrhages or large ulcerated or eroded areas.

According to the evidence of record, the Veteran was afforded a VA examination in May 2005 where he reported taking Motrin for his service connected back that led to the development of gastritis (which was confirmed by an upper GI series).  The examiner noted the Veteran underwent an esophagogastroduodeno-scopy (EGD) in April 2005 for hematemesis which showed non-erosive gastritis and the biopsy was negative for H. pylori.  The Veteran stated he has been taking omeprazole which has helped with his abdominal pain but continues to have heartburn twice a week, vomits every other day, and has nausea in the morning.  The Veteran stated that his appetite was good, that he had gained about 10 pounds over the last three months and had experienced no problems with activities with daily living.  The Veteran stated he was last employed in 1986.  See VA examination, dated May 2005.

A physical examination conducted with a upper GI series showed "thickened gastric rugae with mild deformity of the duodenal cap likely representing gastritis with mild duodenitis.  His laboratory data shows no anemia."  He was diagnosed with gastritis with mild duodenitis.  Id. 

The Veteran underwent another VA examination in September 2006 where he described current symptoms of nausea, vomiting, and pain in the center of his stomach up to his chest and into his throat.  The Veteran stated his appetite has decreased.  He reported normal bowel movements with no blood.  See VA examination, dated September 2006.

A physical examination of the upper GI was conducted which showed normal folds with no strictures of ulcers.  There was no hiatal hernia, but mild reflux was seen in the distal esophagus.  The gastric folds in the stomach were thickened but there were no gross masses or ulcerations seen.  The duodenal bulb and duodenal sweep were normal.  There were no findings of duodenitis.  Id. 

Finally, the Veteran was afforded another VA examination in August 2011 where he described dyspepsia on a daily basis.  His appetite was poor although his weight has been relatively stable in the last eight months.  There was no history of gastrointestinal bleeding.  There was no occurrence of hematemesis and no recent anemia.  There was no history of gastric surgery.  See VA examination, dated August 2011.

A physical examination revealed the Veteran's abdomen was flat and soft with mild direct tenderness in the upper abdominal quadrants.  An upper GI study showed a "small sliding hiatal hernia and gastroesophageal reflux.  No ulcers are noted and there is no evidence on the [upper GI] of any peptic ulcer or gastritis."  Id. 

On review of the evidence as a whole, the Board notes that while VA examiners have determined a current diagnosis of gastritis, there are no findings of multiple small eroded or ulcerated areas and symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7307.   Accordingly, the Board finds that an evaluation greater than 10 percent is not warranted. 

In reaching this decision, the Board has also considered other applicable Diagnostic Codes.  Diagnostic Codes 7304 and 7305 pertain to gastric and duodenal ulcers, and provide a higher rating of 20 percent with evidence of is warranted for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations. Diagnostic Code 7306 pertains to marginal (gastrojejunal) ulcers and affords a 20 percent evaluation for a moderate condition with episodes of recurring symptoms several times a year.  Here, again, as there was no evidence of recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or marginal ulcers for a moderate condition with episodes of recurring symptoms several times a year. 

Under Diagnostic Code 7319, a higher rating of 30 percent is warranted for severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  This is not shown by the evidence.  On VA examinations, the Veteran reported symptoms of abdominal pain but also reported normal bowel movements.  Therefore, the code cannot provide the basis for a higher rating.  Finally, Diagnostic Code 7346, pertaining to hiatal hernias, allows a 30 percent evaluation is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The VA examiners found no evidence of dysphagia or reflux, and there is also no evidence of substernal or arm or shoulder pain.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Code 7346.

The preponderance of the objective medical evidence supports the current rating for the Veteran's service connected gastritis.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).



Extraschedular Consideration 

The potential applications of various provisions of Title 38 of the Code of Federal Regulations have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that for the Veteran's service connected hypertension evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran his gastritis has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, for all of the foregoing reasons, the Board finds that throughout the rating period of appeal, the 10 percent evaluation in effect for the Veteran's service connected gastritis is appropriate and a higher evaluation is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).






ORDER

Entitlement to an increased rating in excess of 10 percent for service connected gastritis is denied




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


